DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 2-2A, 4, 7-10A appear to be renderings or photographs that are not suitable for reproduction with clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (U.S. 8,776,331 B2 Fig. 2) [331a] in view of Poulakis (U.S. U.S. 8,776,331 B2 Fig. 1) [331b].
Regarding Claim 1, Reference [331a] discloses a flexible base sheet (support); and an array of discrete fastener elements (2) projecting from a broad side of the base sheet, each fastener element comprising a stem (stems) extending from the base sheet and a head at a distal end of the stem, the head overhanging the base sheet on multiple sides of the stem (mushroom head); wherein the heads of the discrete fastener elements are arranged in a pattern of hexagonal groupings (hexagon) of fastener element heads bordering central regions void of fastener element heads, with each fastener element head spaced from edges of the array being part of three adjacent groupings, but does not explicitly disclose spaced from all adjacent fastener element heads.
Nevertheless, Reference [331b] teaches spaced fastener heads (free-standing heads).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener head arrangement of Reference [331a] with free-standing of head arrangement as taught by Reference [331b] in order to have “optimal conditions with respect to closure actuation by inducing the interlocking engagement with comparatively low expenditure of force . . . .” (Column 3, lines 50-52).
The Examiner notes that Fig. 2 below shoes the hexagonal grouping where each head is part of three adjacent groupings.  The Examiner notes that Fig. 1 below shows hexagonal groupings with spaced fastener heads.

    PNG
    media_image1.png
    521
    638
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    451
    641
    media_image2.png
    Greyscale







The Examiner notes that there are cited References disclosing hexagonal groupings wherein each fastener head is spaced from adjacent fastener heads shown below.  

    PNG
    media_image3.png
    450
    643
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    611
    574
    media_image4.png
    Greyscale

Regarding Claim 6, the previously made combination of Reference [331a] / [331b] discloses wherein each grouping consists of six fastener element heads.
Regarding Claim 7, the previously made combination of Reference [331a] / [331b] discloses the claimed invention, but does not explicitly disclose having a Head Coverage of between 30 and 60 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a fastener head cover a proportion of area between 30 and 60 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, lines 17-18, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 10, the previously made combination of Reference [331a] / [331b] discloses wherein the base sheet comprises a woven base and the stems of the fastener elements are extensions of fibers woven into the base (weave).
Regarding Claim 11, the previously made combination of Reference [331a] / [331b] discloses wherein the stems are extensions of monofilament fibers (monofilament).
Regarding Claim 12, the previously made combination of Reference [331a] / [331b] discloses wherein the monofilament fibers comprise warp fibers (warp) of the woven base.
Regarding Claim 14, the previously made combination of Reference [331a] / [331b] discloses wherein the stems are arranged in pairs (weave pair), with each pair consisting of two ends of a single, continuous fiber woven into the base.
Regarding Claim 15, the previously made combination of Reference [331a] / [331b] discloses wherein the single, continuous fiber extends about only a single set of one or more fibers woven as a set through the woven base.
Claims 2-5, 10, 11, 13-15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (U.S. 8,776,331 B2 Fig. 2) [331a] in view of Poulakis (U.S. U.S. 8,776,331 B2 Fig. 1) [331b] and further in view of Wollman (U.S. 4,454,183) [183].
Regarding Claim 2, the previously made combination of Reference [331a] / [331b] discloses the claimed invention, but does not explicitly disclose wherein the stems of the fastener elements have a non-circular cross-section.
Nevertheless, Reference [183] teaches stems with a non-circular cross-section (Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener stems of the fastener assembly of Reference [331a] / [331b] with the fastener stems of the fastener assembly as taught by Reference [183] in order for aesthetic purposes of having an equilateral triangular cross section with three equally spaced projecting lobes.
Regarding Claim 3, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein each head has multiple lobes extending in different directions.
Regarding Claim 4, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein the lobes extend toward the broad side of the base sheet to define, with an underside of the fastener element head, a crook.
Regarding Claim 5, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein each head has four lobes (four or more lobes, Ref. [183], Column 2, lines 33-34).
Regarding Claim 10, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein the base sheet comprises a woven base and the stems of the fastener elements are extensions of fibers woven into the base.
Regarding Claim 11, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein the stems are extensions of monofilament fibers (monofilament).
Regarding Claim 13, the previously made combination of Reference [331a] / [331b] / [183] and reasoning in the applied rejection of claim 2 above discloses wherein the monofilament fibers are drawn monofilament fibers of non-circular cross-section.
Regarding Claim 14, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein the stems are arranged in pairs (pair), with each pair consisting of two ends of a single, continuous fiber woven into the base.
Regarding Claim 15, the previously made combination of Reference [331a] / [331b] / [183] discloses wherein the single, continuous fiber extends about only a single set of one or more fibers woven as a set through the woven base.
Regarding Claim 24, the previously made combination of Reference [331a] / [331b] / [183] discloses the claimed invention, but does not explicitly disclose wherein the stems of the fastener elements each have four equally spaced longitudinal flanges extending from a central hub.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have four flanges, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 7, lines 26-27, applicant has not disclosed any criticality for the claimed limitations.
The Examiner notes that Reference [183] teaches having two, three, four or more lobes and thereby changing the cross-section to have four points (element 17 on Fig. 3), and changing three flanges to four flanges would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Regarding Claim 25, the previously made combination of Reference [331a] / [331b] / [183] discloses the claimed invention, but does not explicitly disclose wherein each flange has a thickness of about 0.1 millimeter.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a flange thickness of about 0.1 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, line 28, applicant has not disclosed any criticality for the claimed limitations.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (U.S. 8,776,331 B2 Fig. 2) [331a] in view of Poulakis (U.S. U.S. 8,776,331 B2 Fig. 1) [331b] and further in view of Hattori et al. (U.S. 5,713,111 Fig. 3-5) [111].
Regarding Claim 3, the previously made combination of Reference [331a] / [331b] discloses the claimed invention, but does not explicitly disclose wherein each head has multiple lobes extending in different directions.
Nevertheless, Reference [111] teaches each head having multiple lobes (grooves 18’ create lobes on the head).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener head of the fastener assembly of Reference [331a] / [331b] with the grooves in the fastener head of the fastener assembly as taught by Reference [111] in order to enhance the deflection of the head in association with the undercut to assist the engagement force reduction effect.
Regarding Claim 4, the previously made combination of Reference [331a] / [331b] / [111] discloses wherein the lobes extend toward the broad side of the base sheet to define, with an underside of the fastener element head, a crook.
Regarding Claim 5, the previously made combination of Reference [331a] / [331b] / [111] discloses wherein each head has four lobes (Fig. 4-5).
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (U.S. 8,776,331 B2 Fig. 2) [331a] in view of Poulakis (U.S. U.S. 8,776,331 B2 Fig. 1) [331b] and further in view of Provost et al. (U.S. 5,953,797) [797].
Regarding Claim 8, the previously made combination of Reference [331a] / [331b] discloses the claimed invention, but does not explicitly disclose wherein the stems of the fastener elements are canted in different directions.  
Nevertheless, Reference [797] teaches wherein the stems are canted in different directions (angled).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener stems of the fastener assembly of Reference [331a] / [331b] with the fastener stems of the fastener assembly as taught by Reference [797] in order ensure a generally uniform height and to have simple additional post-molding steps during manufacturing.
Regarding Claim 26, the previously made combination of Reference [331a] / [331b] / [797] as applied in the rejection of claim 8 above discloses the claimed invention, but does not explicitly disclose wherein each stem is inclined at between about 14 and 20 degrees with respect to a direction normal to the base sheet.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have each stem inclined between about 14 and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, lines 22-23, applicant has not disclosed any criticality for the claimed limitations.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (U.S. 8,776,331 B2 Fig. 2) [331a] in view of Poulakis (U.S. U.S. 8,776,331 B2 Fig. 1) [331b] and further in view of Kobe (U.S. 5,691,021) [021].
Regarding Claim 16, the previously made combination of Reference [331a] / [331b] discloses the claimed invention, but does not explicitly disclose a coating covering a side of the woven base opposite the fastener elements and binding fibers of the woven base.
Nevertheless, Reference [021] teaches a coating.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the base of the fastener assembly of Reference [331a] / [331b] with a coating on the base of the fastener assembly as taught by Reference [797] in order to bond and cure the base together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677